                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                         4:19CR3053

     vs.
                                              ORDER SETTING CHANGE OF
CORY D. PREITAUER,                                 PLEA HEARING

                     Defendant.



      Defendant has requested a change of plea hearing, and consents to
having the hearing conducted before the undersigned magistrate judge.

      Accordingly,

      IT IS ORDERED:

      1)    Defendant’s request to set a change of plea hearing is granted. This
            case, insofar as it concerns this defendant, is removed from the trial
            docket based upon the request of Defendant.

      2)    A hearing on Defendant’s anticipated plea of guilty is scheduled
            before Magistrate Judge Zwart on September 24, 2019, at 10:00
            a.m., in Courtroom No. 2, United States Courthouse and Federal
            Building, 100 Centennial Mall North, Lincoln, Nebraska.

      3)    Defendant, defense counsel, and counsel for the government shall
            appear at this hearing.

      4)    On or before the date set for the plea proceeding, counsel for the
            government and for Defendant shall provide to the assigned
     probation officer their respective versions of the offense for purposes
     of preparing the presentence investigation report.

5)   The ends of justice served by granting Defendant’s request to set a
     change of plea hearing outweigh the interests of the public and
     Defendant in a speedy trial, and the time between today’s date and
     the district court judge's acceptance or rejection of the anticipated
     plea of guilty shall be deemed excluded in any computation of time
     under the requirements of the Speedy Trial Act because the failure
     to grant additional time might result in a miscarriage of justice. 18
     U.S.C. § 3161(h)(7).

August 5, 2019.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
